                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION


MARTY A. COSBY,                                    )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )   No. 3:17-CV-278
                                                   )
CLAIBORNE COUNTY BOARD OF                          )
EDUCATION, et al.,                                 )
                                                   )
              Defendants.                          )


                                       ORDER

       This matter is before the court on Defendants’ petition for attorney fees and

supporting memorandum [docs. 51, 52]. This matter has been fully briefed [docs. 53, 54,

55, 56, 61, 62], and the undersigned previously referred the matter to United States

Magistrate Judge H. Bruce Guyton [doc. 59]. After conducting a hearing on the matter,

Judge Guyton issued a report and recommendation (“R&R”), recommending that

Defendants’ petition for attorney fees be denied [doc. 66]. There have been no timely

objections to the R&R, and enough time has passed since the filing of the R&R to treat any

objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       After a careful review of this matter, the court is in complete agreement with the

magistrate judge’s conclusion that Defendants’ petition for attorney fees should be denied.

Accordingly, the Court ACCEPTS IN WHOLE the R&R under 28 U.S.C. § 636(b)(1)

and Fed. R. Civ. P. 72(b). It is ORDERED, for the reasons stated in the R&R, which the
Court adopts and incorporates into its ruling, that Defendants’ petition for attorney fees

[doc. 51] is DENIED.

      IT IS SO ORDERED.

                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2
